Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 7-10, 14-16 and 20 are objected to because of the following informalities: in claim 1, line 9 “one or more processors” should read --the one or more processors--; in claim 1, line 12 “the one or more biomarkers of the user’s sleep profile” should read --the one or more biomarkers of the user--; in claims 7-9 “the stimulation parameters” should read --the plurality of stimulation parameters--; in claim 10, line 12 “the one or more biomarkers of the user’s sleep profile” should read --the one or more biomarkers of the user--; in claims 14 and 15 “the stimulation parameters” should read --the plurality of stimulation parameters--; in claim 16, line 12 “the one or more biomarkers of the user’s sleep profile” should read --the one or more biomarkers of the user--; and in claim 20 “the stimulation parameters” should read --the plurality of stimulation parameters--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the phrase "a dominant rational map of the user" renders the claim indefinite because the phrase has no well-recognized meaning and one of ordinary skill in the art would not readily understand what a dominant rational map of the user entails. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berka et al. (US 2013/0303837 A1; cited by applicant on IDS dated 05/13/2022) (Berka).
Referring to claim 1: Berka teaches a method comprising: receiving, via a user interface (see paragraphs [0052] and [0064]), a plurality of input parameters associated with a sleep profile of a user, the plurality of input parameters representing at least one sleep profile target (see paragraphs [0034], [0039]-[0040], [0048]-[0049] and [0058]; wherein through a user interface the user is able to define, modify or delete rules used to determine a desired sleep state (i.e., sleep profile target) of the user); generating, using one or more processors of a processing device (see figure 4, #440; paragraph [0055]), a plurality of sleep parameters based, at least in part, on the received plurality of input parameters, the plurality of sleep parameters representing one or more changes to one or more biomarkers of the user (see paragraphs [0037], [0041], [0046], [0050]-[0051] and [0060]; wherein the desired sleep state is compared to the current sleep state determined by detecting physiological signals from the user, and wherein the comparison is used to determine one or more changes to the physiological signals that need to occur to achieve the desired sleep state); and generating, using one or more processors of the processing device, a plurality of stimulation parameters based, at least in part, on the plurality of sleep parameters, the plurality of stimulation parameters representing stimuli configured to implement the one or more changes for each of the one or more biomarkers of the user's sleep profile (see paragraphs [0041] and [0050]-[0051]).
Referring to claim 2: Berka further teaches mapping the plurality of input parameters to a plurality of target parameters, the plurality of target parameters identifying the one or more biomarkers of the user (see paragraphs [0037], [0041], [0046], [0050]-[0051] and [0060]; wherein the desired sleep state is compared to the current sleep state determined by detecting physiological signals from the user, and wherein the comparison is used to determine one or more changes to the physiological signals that need to occur to achieve the desired sleep state).
	Referring to claim 3: Berka further teaches the mapping is generated based, at least in part, on previous measurement data (see paragraphs [0034], [0039], [0048] and [0060]).
	Referring to claim 4: Berka further teaches the one or more changes represented by the plurality of sleep parameters are configured to identify target values for the one or more biomarkers (see paragraphs [0037], [0041], [0046], [0050]-[0051] and [0060]; wherein the comparison is used to determine one or more changes to the physiological signals that need to occur to achieve the desired sleep state, which is determined by the physiological signals reaching an identified target value indicative of the desired sleep state).
	Referring to claim 6: Berka further teaches the plurality of stimulation parameters is configured to change each of one or more current values of the one or more biomarkers to the identified target values of the one or more biomarkers (see paragraphs [0037], [0041], [0046], [0050]-[0051] and [0060]; wherein the plurality of stimulation parameters adjusts the physiological signals to achieve the desired sleep state, which is determined by the physiological signals reaching an identified target value indicative of the desired sleep state).
	Referring to claim 7: Berka further teaches applying stimuli to the user based, at least in part, on the stimulation parameters (see paragraphs [0041] and [0050]-[0051]); receiving measurement data based, at least in part, on the applying of the stimuli (see paragraphs [0033], [0042] and [0050]-[0051]; wherein continuous monitoring of the physiological data is used to determine if the desired state or transition between states is achieved).
	Referring to claim 8: Berka further teaches generating a result object based, at least in part, on the measurement data, the result object representing an efficacy of the stimulation parameters (see paragraphs [0033] and [0035]; wherein the result objective represent more efficient sleep which results from application of the stimuli based on the physiological data to achieve the desired sleep state).
	Referring to claim 9: Berka further teaches the efficacy of the stimulation parameters is determined based, at least in part, on the at least one sleep profile target (see paragraphs [0033] and [0035]; wherein it is clear that the if the desired sleep state is achieved than the stimulation parameters are determined to be efficient at achieving the desired sleep state).
Referring to claim 10: Berka teaches a system (see figure 4) comprising: a communications interface (see paragraphs [0052] and [0064]) configured to receive a plurality of input parameters associated with a sleep profile of a user, the plurality of input parameters representing at least one sleep profile target (see paragraphs [0034], [0039]-[0040], [0048]-[0049] and [0058]; wherein through a user interface the user is able to define, modify or delete rules used to determine a desired sleep state (i.e., sleep profile target) of the user); a processing device (see figure 4, #440; paragraph [0055]) configured to: generate a plurality of sleep parameters based, at least in part, on the received plurality of input parameters, the plurality of sleep parameters representing one or more changes to one or more biomarkers of the user (see paragraphs [0037], [0041], [0046], [0050]-[0051] and [0060]; wherein the desired sleep state is compared to the current sleep state determined by detecting physiological signals from the user, and wherein the comparison is used to determine one or more changes to the physiological signals that need to occur to achieve the desired sleep state); generate a plurality of stimulation parameters based, at least in part, on the plurality of sleep parameters, the plurality of stimulation parameters representing stimuli configured to implement the one or more changes for each of the one or more biomarkers of the user's sleep profile (see paragraphs [0041] and [0050]-[0051]); and a memory device (see figure 4, #450) configured to store the plurality of sleep parameters and the plurality of stimulation parameters (see paragraphs [0047] and [0063]).
	Referring to claim 11: Berka further teaches the processing device being configured to: map the plurality of input parameters to a plurality of target parameters, the plurality of target parameters identifying the one or more biomarkers of the user (see paragraphs [0037], [0041], [0046], [0050]-[0051] and [0060]; wherein the desired sleep state is compared to the current sleep state determined by detecting physiological signals from the user, and wherein the comparison is used to determine one or more changes to the physiological signals that need to occur to achieve the desired sleep state).
	Referring to claim 12: Berka further teaches the one or more changes represented by the plurality of sleep parameters are configured to identify target values for the one or more biomarkers (see paragraphs [0037], [0041], [0046], [0050]-[0051] and [0060]; wherein the comparison is used to determine one or more changes to the physiological signals that need to occur to achieve the desired sleep state, which is determined by the physiological signals reaching an identified target value indicative of the desired sleep state).
	Referring to claim 13: Berka further teaches the plurality of stimulation parameters is configured to change each of one or more current values of the one or more biomarkers to the identified target values of the one or more biomarkers (see paragraphs [0037], [0041], [0046], [0050]-[0051] and [0060]; wherein the plurality of stimulation parameters adjusts the physiological signals to achieve the desired sleep state, which is determined by the physiological signals reaching an identified target value indicative of the desired sleep state).
	Referring to claim 14: Berka further teaches the processing device is being configured to: apply stimuli to the user based, at least in part, on the stimulation parameters (see paragraphs [0041] and [0050]-[0051]); receive measurement data based on the applying of the stimuli (see paragraphs [0033], [0042] and [0050]-[0051]; wherein continuous monitoring of the physiological data is used to determine if the desired state or transition between states is achieved); and generate a result object based, at least in part, on the measurement data, the result object representing an efficacy of the stimulation parameters (see paragraphs [0033] and [0035]; wherein the result objective represent more efficient sleep which results from application of the stimuli based on the physiological data to achieve the desired sleep state).
Referring to claim 15: Berka further teaches the efficacy of the stimulation parameters is determined based, at least in part, on the at least one sleep profile target (see paragraphs [0033] and [0035]; wherein it is clear that the if the desired sleep state is achieved than the stimulation parameters are determined to be efficient at achieving the desired sleep state).
	Referring to claim 16: Berka teaches a device (see figure 4) comprising: a communications interface (see paragraphs [0052] and [0064]) configured to receive a plurality of input parameters associated with a sleep profile of a user, the plurality of input parameters representing at least one sleep profile target (see paragraphs [0034], [0039]-[0040], [0048]-[0049] and [0058]; wherein through a user interface the user is able to define, modify or delete rules used to determine a desired sleep state (i.e., sleep profile target) of the user); and one or more processors (see figure 4, #440; paragraph [0055]) configured to: generate a plurality of sleep parameters based, at least in part, on the received plurality of input parameters, the plurality of sleep parameters representing one or more changes to one or more biomarkers of the user (see paragraphs [0037], [0041], [0046], [0050]-[0051] and [0060]; wherein the desired sleep state is compared to the current sleep state determined by detecting physiological signals from the user, and wherein the comparison is used to determine one or more changes to the physiological signals that need to occur to achieve the desired sleep state); and generate a plurality of stimulation parameters based, at least in part, on the plurality of sleep parameters, the plurality of stimulation parameters representing stimuli configured to implement the one or more changes for each of the one or more biomarkers of the user's sleep profile (see paragraphs [0041] and [0050]-[0051]).
	Referring to claim 17: Berka further teaches the one or more processors being configured to: map the plurality of input parameters to a plurality of target parameters, the plurality of target parameters identifying the one or more biomarkers of the user (see paragraphs [0037], [0041], [0046], [0050]-[0051] and [0060]; wherein the desired sleep state is compared to the current sleep state determined by detecting physiological signals from the user, and wherein the comparison is used to determine one or more changes to the physiological signals that need to occur to achieve the desired sleep state).
	Referring to claim 18: Berka further teaches the one or more changes represented by the plurality of sleep parameters are configured to identify target values for the one or more biomarkers (see paragraphs [0037], [0041], [0046], [0050]-[0051] and [0060]; wherein the comparison is used to determine one or more changes to the physiological signals that need to occur to achieve the desired sleep state, which is determined by the physiological signals reaching an identified target value indicative of the desired sleep state).
	Referring to claim 19: Berka further teaches the plurality of stimulation parameters is configured to change each of one or more current values of the one or more biomarkers to the identified target values of the one or more biomarkers (see paragraphs [0037], [0041], [0046], [0050]-[0051] and [0060]; wherein the plurality of stimulation parameters adjusts the physiological signals to achieve the desired sleep state, which is determined by the physiological signals reaching an identified target value indicative of the desired sleep state).
	Referring to claim 20: Berka further teaches the one or more processors being configured to: apply stimuli to the user based, at least in part, on the stimulation parameters (see paragraphs [0041] and [0050]-[0051]); receive measurement data based on the applying of the stimuli (see paragraphs [0033], [0042] and [0050]-[0051]; wherein continuous monitoring of the physiological data is used to determine if the desired state or transition between states is achieved); and generate a result object based, at least in part, on the measurement data, the result object representing an efficacy of the stimulation parameters (see paragraphs [0033] and [0035]; wherein the result objective represent more efficient sleep which results from application of the stimuli based on the physiological data to achieve the desired sleep state).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Berka, as applied to claim 4 above, in view of Connor (US 2019/0099009 A1) and evidenced by de Zambotti et al. (“Magnitude of the impact of hot flashes on sleep in perimenopausal women.” Fertility and sterility vol. 102,6 (2014): 1708-15.e1. doi:10.1016/j.fertnstert.2014.08.016) (de Zambotti).
	Referring to claim 5: Berka further teaches the one or more biomarkers being physiological signals that include electroencephalogram (EEG) signals to monitor sleep state of the user and changes between them (see abstract; paragraphs [0037] and [0045]) and monitoring for disruptive disturbances which may cause the user to wake up frequently or prevent the user from entering into deeper stages of sleep (see paragraphs [0044] and [0053]) but is silent to the EEG signals comprising a ratio of band activities, shifts in frequency spectra of activity, and a dominant rational map of the user. It is common and well known in the art sleep disturbances during menopause have often been attributed to the occurrence of hot flashes resulting in in poorer sleep profiles and sleep quality (evidenced by de Zambotti page 2 “Introduction”, first three paragraphs). Connor teaches use of EEG sensors to measure a person’s brain activity to detect and/or predict hot flashes by analyzing a ratio of two different EEG frequency bands (see paragraphs [0555]-[0556]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Berka with analyzing  ratio of EEG frequency bands to detect and/or predict hot flashes like taught by Connor in order to aid in improving sleep quality of the user by compensating for hot flash disturbances.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Theory et al. (US 2020/0234814 A1); Kirsch et al. (US 2016/0176409 A1); Cornel (US 2010/0197996 A1) each of which teaches generating a stimulus for reaching a target state based on biomarker feedback. Luna et al. (US 2016/0270717 A1) teaches monitoring sleep profiles to attain an optimal sleep profile.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517. The examiner can normally be reached Monday thru Friday 10 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAYLEE R WILSON/Primary Examiner, Art Unit 3791